Citation Nr: 1615679	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, rated 70 percent disabling prior to May 19, 2014 and 30 percent disabling since that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1981.

These matters initially came before the Board of Veterans' Appeals (Board) from September 2011 and October 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.  In the September 2011 decision, the RO denied entitlement to a TDIU.  In the October 2014 decision, the RO granted service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder and assigned an initial 70 percent disability rating from February 25, 2011 through May 18, 2014 and an initial 30 percent disability rating since May 19, 2014.

The Board remanded the issue of entitlement to a TDIU in April and August 2014 for further development.

In October 2015, the Board denied entitlement to an earlier effective date for the grant of service connection for the service-connected psychiatric disability and remanded the matters on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In its October 2015 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to assess the severity of her service-connected psychiatric disability.  A VA psychiatric examination was scheduled for a date in December 2015, but the Veteran failed to report for the examination.  She subsequently submitted a VA Form 9 to the AOJ in February 2016 on which she reported that she had previously contacted the AOJ and had explained that she was unable to attend the scheduled examination due to bad weather and health problems.  Also, she requested that a VA examination be scheduled at a location closer to her home.  In light of the Veteran's contentions, the Board finds that good cause has been shown for her failure to report to the previous VA examination.  Hence, a remand is necessary to again attempt to afford the Veteran a VA examination to assess the severity of her service-connected psychiatric disability.

In addition, the claim for a TDIU is inextricably intertwined with the appeal for a higher initial rating for the service-connected psychiatric disability.  The Veteran is only eligible for a TDIU on a schedular basis for a portion of the appeal period, but that may change depending on the results of the VA examination, and the Board will therefore defer any decision on TDIU at this time.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's Social Security Administration (SSA) disability records indicate that she has received treatment at the VA Medical Center in Omaha, Nebraska (VAMC Omaha) from 2002 through at least May 2014 (see Form SSA-3368).  The only treatment records from VAMC Omaha in the file are dated in May 2011 and were submitted by the Veteran.  There are also records from the Southern Arizona VA Health Care system dated from September 1989 to March 1999.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran's SSA disability records reflect that she was denied entitlement to SSA disability benefits in May 2015 and the records that have been obtained pertain to her initial claim for such benefits.  She reported on a September 2015 VA Form 9, however, that the denial of SSA benefits was "currently on appeal and pending an Administrative Law Judge hearing."  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108  -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Any additional records pertaining to the Veteran's appeal of the May 2015 denial of SSA disability benefits are directly relevant to the higher initial rating and TDIU issues on appeal.  Hence, the AOJ should attempt to obtain any such records upon remand.

Lastly, a May 2014 VA psychiatric examination report indicates that the Veteran reportedly received relevant psychiatric treatment from  Dr. Knackstedt at Heartland Family.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Dr. Knackstedt.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for a psychiatric disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a psychiatric disability from Dr. Knackstedt/Heartland Family (see page 8 of the May 2014 VA psychiatric examination report) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).
 
2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the Southern Arizona VA Health Care system dated from February 2010 through the present;
(b)  all records from the VA Nebraska-Western Iowa Health Care system dated from February 2010 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the SSA and obtain any additional records pertaining to the Veteran's appeal of the May 2015 denial of SSA disability benefits, including any medical records obtained in support of the appeal.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and SSA records, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and fully describe the impact of the disability on her occupational and social functioning.
The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

The examiner must provide reasons for any opinion given.

5.  If any benefit sought on appeal remains denied, the issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




